Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154716(19)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 154716
  v                                                                  COA: 333566
                                                                     Wayne CC: 11-005203-FC
  KEVIN LAMAR HILL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of former defense counsel to extend the
  time for filing a response pursuant to this Court’s order of September 12, 2017, is
  GRANTED. The response will be accepted as timely filed if submitted on or before
  October 24, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 13, 2017

                                                                               Clerk